                                                                              FILED
                                                                                   JUN 1 7 2019
                       UNITED STATES DISTRICT COURT                          Clerk , U S District Court
                                                                               District Of Montana
                           DISTRICT OF MONTANA                                        Billings
                             BILLINGS DIVISION


PETER GREGORY MARCILLE,                        CV-19-051-BLG-SPW-TJC

                      Plaintiff,
                                                     ORDER
  vs.

VICTOR JOSEPH SANCHEZ,

                      Defendant.



        Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

        IT IS HEREBY ORDERED:

        1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

        2.    Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).
      3.   The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

                        ~
      DATED this    /:17   dayofJune,2019.~

                                           ~c:J~
                                             SUSANP. WATTERS
                                             United States District Judge
